

116 HR 3049 IH: School Nutrition Transparency for Healthy Kids Act of 2019
U.S. House of Representatives
2019-05-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3049IN THE HOUSE OF REPRESENTATIVESMay 30, 2019Ms. Schrier introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo ensure public disclosure of nutrition standards compliance by school food authorities, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the School Nutrition Transparency for Healthy Kids Act of 2019. 2.Public disclosure of complianceSection 22(c) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769c) is amended—
 (1)in paragraph (1), by striking and at the end; (2)in paragraph (2), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (3)beginning not later than 1 year after the date of the enactment of this paragraph, and at least annually thereafter, publish on the website of the Department of Agriculture data on the compliance of school food authorities with respect to the nutritional requirements under section 9(f), including—
 (A)the number of school food authorities in compliance with such requirements, disaggregated by State; (B)the total number of school food authorities in each State; and
 (C)the percentage of school food authorities in compliance with such requirements, disaggregated by State..
			